Citation Nr: 1000288	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1971 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  There is competent medical evidence showing the Veteran 
suffers from a low back disability.

2.  There is competent medical evidence showing that the 
Veteran's low back disability was aggravated by service-
connected left knee disability.


CONCLUSION OF LAW

Secondary service connection for low back disability, 
aggravated by service-connected left knee disability, is 
granted.  38 U.S.C.A. § 1110, 1131, 5107(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009 ) (see 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009)), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for back disability, no further discussion of VCAA 
is necessary at this point.

Factual Background

In an April 2003 correspondence, the Veteran raised a claim 
for service connection for her low back, noting that it most 
likely was caused by her service-connected left knee 
disability.  The Veteran's service treatment records (STRs) 
are silent for complaints or symptoms of a low back 
disability.  

Post-service treatment records show complaints of left knee 
pain concurrent with low back pain.  X-Ray imaging from April 
2003 showed mild degenerative arthritis.  

The Veteran was afforded a VA orthopedic examination in June 
2003.  The Veteran described her claimed back disability as 
causing occasional aches during her adolescence and during 
service, but that she did not experience significant pain 
until recently.  After a physical examination, the examiner 
opined that the Veteran exhibited negligible degenerative 
joint disease of her lumbosacral spine.  He further noted 
that X-ray findings were compatible with her age, and, given 
the stationary nature of her position in the service, there 
was no reason to believe that her back disability was related 
to service.

In June 2007, the Veteran was afforded a VA examination to 
determine whether the Veteran's claimed back disability was 
related to her service-connected left knee disability.  The 
Veteran's claims file was reviewed.  After a physical 
examination, the examiner opined that he was unable to 
determine whether the Veteran's back disability was 
proximately due to or aggravated by her left knee disability 
without resorting to mere speculation.  The examiner noted 
that X-ray imaging of her low back showed minimal early spur 
formation associated with degenerative join disease.  

In March 2008, the Board remanded the Veteran's claim for low 
back disability to allow for another VA examination.  The RO 
was directed to provide an examination with the instruction 
to obtain an opinion, supported by adequate medical 
reasoning, of whether the Veteran's back disability was 
secondary to her service-connected knee disability.

The Veteran was afforded a VA examination in April 2008.  The 
examiner performed extensive testing of the Veteran's range 
of motion and reviewed her X-ray images from 2003.  Reviewing 
the results of the Veteran's physical examination and claims 
file, the examiner opined that the Veteran suffered from left 
lumbar radiculopathy resulting from disc or stenosis in the 
left lumbar lower vertebral disc regions.  The examiner noted 
that this may have resulted from an injury during high school 
or motor vehicle accident.  He concluded by noting that her 
spine disability may be influenced by her knee disability, 
but he could not agree as to causation with a degree of 
certainty.  

The RO ordered an additional examination in June 2008 as the 
April 2008 did not adhere to the guidelines of the Board 
remand.  

In March 2009, the Veteran underwent an additional VA 
examination.  The examiner noted that he reviewed the claims 
file.  Upon physical examination, the examiner noted that the 
Veteran has a tendency to tilt to her right while standing or 
sitting as a matter of comfort.  He noted that the 
lumbosacral spine was flat with paralumbar muscle spasm.  He 
recorded a significant amount of pain on palpation of the 
left sacroiliac joint area.  The examiner viewed X-rays of 
her knee and lumbosacral spine.  He noted that images of the 
spine revealed narrowing posteriorly at the L5-S1 disc space 
level.  The examiner opined that the Veteran's spine disorder 
was not caused by her knee disability.  He noted, however, 
that her ambulatory deficits caused by her left knee 
disability could cause aggravation to her spine disability.  
He concluded that although her knee disability aggravated the 
symptoms of her spine disability, it did not cause a more 
rapid deterioration of the lumbosacral spine.

In a July 2009 addendum to his examination report, the March 
2009 VA examiner indicated that the Veteran's lumbosacral 
disease was not caused by her known left knee degenerative 
disease pathology.  The examiner explained that the 
degenerative changes found in the Veteran's spine were due to 
aging.  He went on further to state that gait alterations 
caused by her knee disability, however, could aggravate the 
symptoms of her back disability.  He noted that the baseline 
manifestation of her back disability was the current level of 
pain she experienced.  He concluded by noting that although 
the knee disability did not hasten the degenerative changes 
to her back, it did cause her temporary aggravation when she 
tried to ambulate.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder that is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(c); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310.  The amendment sets a standard by which 
a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

With respect to service connection on a direct basis, the 
Board has reviewed the Veteran's service treatment records 
and finds them to be silent for complaints, treatment or a 
diagnosis of any back disability.  Her July 1977 separation 
examination report shows no objective findings or complaints 
of a spinal defect and no abnormal findings of the low back 
on physical examination.  Moreover, the record contains no 
evidence of lumbosacral strain or other back disability 
within one year of service separation.  See 38 C.F.R. §§ 
3.307, 3.309.  Indeed, the Veteran acknowledged that she did 
not experience significant back pain until shortly before a 
June 2003 VA examination.  Accordingly, the Board finds that 
there is no competent evidence showing that the Veteran's low 
back disability had its onset in service.

After reviewing and weighing all the evidence of record, the 
Board also concludes that the medical evidence fails to 
suggest a nexus between the Veteran's bilateral low back 
disability and active service.  See Hickson, 12 Vet. App. 
247.  Given that there is no competent evidence of a disease 
or injury in service, no evidence of disability within one 
year of discharge, and no credible supporting evidence 
linking the current condition to service, the claim of 
service connection on direct and presumptive bases must fail.

As discussed above, service connection has been granted for 
the Veteran's left knee left-knee disability.  The Board will 
now consider whether service connection for the Veteran's low 
back disability can be established as secondary to her left 
knee disability.  See 38 C.F.R. § 3.310(a).

A supplemental statement of the case (SSOC), issued in 
September 2009, notes that the Veteran's claim of service 
connection must be denied as there was no evidence of an 
underlying back disability.  The SSOC further reads that pain 
in and of itself cannot be considered to be a disability 
warranting service connection.  A review of the Veteran's 
claims file shows this explanation to be an inaccurate 
depiction of the present case.  In a June 2003 VA examination 
report, the examiner noted that the Veteran exhibited 
degenerative joint disease of her lumbosacral spine.  This 
finding was confirmed throughout the Veteran's treatment with 
VA, most recently in a March 2009 VA examination and a July 
2009 VA examination addendum.  The Board finds that the 
Veteran does currently suffer from a low back disability; the 
issue, therefore, is whether the Veteran's current back 
disability is attributable to her service-connected left knee 
disability.  

Competent medical evidence on record shows that the Veteran's 
service-connected left knee disability does, in fact, 
aggravate her low back disability.  The report of an April 
2008 VA examination concluded with the opinion that her left 
knee disability did influence her low back disability.  
Significantly, the report of the March 2009 VA examiner shows 
that the Veteran's left knee disability aggravated the 
symptoms of her low back disability.  The examiner explained 
that although the Veteran's knee disability did not directly 
cause her low back disability, it was responsible for pain 
and discomfort associated with that disability.  Although 
there is medical evidence on recording stating that her left 
knee disability had no relationship to her low back 
disability, the March 2009 VA examiner's is a well-reasoned 
medical opinion in favor of the Veteran's claim.  Therefore 
service connection for a low back disability on a secondary 
basis must be granted.

In the present case, the preponderance of the evidence 
supports the Veteran's claim that her service-connected left 
knee disability worsened her low back disability.  


ORDER

Service connection for a low back disability, secondary to 
service-connected left knee disability, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


